Exhibit 2 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2015 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2015 TABLE OF CONTENTS Page Statements of consolidated financial position 1 Statements of consolidated comprehensive loss 2 Statements of changes in equity 3 Consolidated cash flow statements 4-5 Notes to consolidated financial statements 6-9 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (UNAUDITED) December31, September 30, in USD thousands Assets CURRENT ASSETS Cash and cash equivalents Short-term bank deposits Prepaid expenses Other receivables Total current assets NON-CURRENT ASSETS Restricted deposits - Long-term prepaid expenses 49 56 Property and equipment, net Intangible assets, net Total non-current assets Total assets Liabilities and equity CURRENT LIABILITIES Current maturities of long-term bank loan - 93 Accounts payable and accruals: Trade Other Total current liabilities NON-CURRENT LIABILITIES Long-term bank loan, net of current maturities - Warrants Total non-current liabilities COMMITMENTS AND CONTINGENT LIABILITIES Total liabilities EQUITY Ordinary shares Share premium Other reserves ) ) Capital reserve Accumulated deficit ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed financial statements. 1 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENT OF COMPREHENSIVE LOSS (UNAUDITED) Three months ended September 30, Nine months ended September 30, in USD thousands in USD thousands RESEARCH AND DEVELOPMENT EXPENSES, NET ) SALES AND MARKETING EXPENSES ) GENERAL AND ADMINISTRATIVE EXPENSES ) OPERATING LOSS ) NON-OPERATING INCOME, NET FINANCIAL INCOME 85 FINANCIAL EXPENSES - ) ) ) NET LOSS ) OTHER COMPREHENSIVE LOSS: CURRENCY TRANSLATION DIFFERENCES ) - ) - COMPREHENSIVE LOSS ) in USD in USD LOSS PER ORDINARY SHARE - BASIC AND DILUTED ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN CALCULATION OF LOSS PER ORDINARY SHARE The accompanying notes are an integral part of these condensed financial statements. 2 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Other Capital Accumulated shares premium reserves reserve deficit Total in USD thousands BALANCE AT JANUARY 1, 2014 ) CHANGES FOR NINE MONTHS ENDED SEPTEMBER 30, 2014: Issuance of share capital , net - - - Employee stock options exercised - 22 - ) - - Employee stock options forfeited and expired - - ) - - Share-based compensation - Other comprehensive loss - - ) - - ) Loss for the period - ) ) BALANCE AT SEPTEMBER 30,2014 ) ) Ordinary Share Other Capital Accumulated shares premium reserves reserve deficit Total in USD thousands BALANCE AT JANUARY 1, 2015 ) ) CHANGES FOR NINE MONTHS ENDED SEPTEMBER 30, 2015: Issuance of share capital , net - - - Employee stock options forfeited and expired - - ) - - Share-based compensation - Comprehensive loss for the period - ) ) BALANCE AT SEPTEMBER 30,2015 ) ) The accompanying notes are an integral part of these condensed financial statements. 3 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Nine months ended September 30, in USD thousands CASH FLOWS - OPERATING ACTIVITIES Comprehensive loss for the period ) ) Adjustments required to reflect net cash used in operating activities (see appendix below) ) ) Net cash used in operating activities ) ) CASH FLOWS - INVESTING ACTIVITIES Investments in short-term deposits ) ) Maturities of short-term deposits Maturities of restricted deposits - Purchase of property and equipment ) ) Purchase of intangible assets (3 ) ) Net cash used in investing activities ) ) CASH FLOWS - FINANCING ACTIVITIES Issuances of share capital, net Proceeds of bank loan - Repayments of bank loan - (8 ) Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD EXCHANGE DIFFERENCES ON CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - END OF PERIOD The accompanying notes are an integral part of the financial statements. 4 BioLineRx Ltd. APPENDIX TO CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Nine months ended September 30, in USD thousands Adjustments required to reflect net cash used in operating activities: Income and expenses not involving cash flows: Depreciation and amortization Long-term prepaid expenses 10 (7 ) Interest on restricted deposits ) - Interest and exchange rate differences on short-term deposits ) ) Share-based compensation Exchange differences on cash and cash equivalents ) 87 Gain on adjustment of warrants to fair value ) ) Commitment fee paid by issuance of share capital - ) ) Changes in operating asset and liability items: Decrease (increase) in trade accounts receivable and other receivables ) Increase (decrease) in accounts payable and accruals ) Supplementary information on investing activities notinvolving cash flows: Property and equipment acquired on supplier trade credit - Supplementary information on interest received in cash 51 The accompanying notes are an integral part of the financial statements. 5 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – GENERAL INFORMATION a. General BioLineRx Ltd. (“BioLineRx”), headquartered in Modi’in, Israel, was incorporated and commenced operations in April 2003. Since incorporation, BioLineRx and its consolidated entities (collectively, the “Company”) have been engaged in the development of therapeutics, from pre-clinical-stage development to advanced clinical trials, for a wide range of medical needs. In February 2007, BioLineRx listed its securities on the Tel Aviv Stock Exchange (“TASE”) and they have been traded on the TASE since that time. Since July 2011, BioLineRx’s American Depositary Shares (“ADSs”) have also been traded on the NASDAQ Capital Market. The Company has been engaged in drug development since its incorporation. Although the Company has generated significant revenues from a number of out-licensing transactions, the Company cannot determine with reasonable certainty when and if it will have sustainable profits. b. Change in functional and reporting currency Effective January 1, 2015, the Company changed its functional currency to the U.S. dollar (“dollar”, “USD” or “$”) from the New Israeli Shekel (“NIS”).This change was based on an assessment by Company management that the dollar is the primary currency of the economic environment in which the Company operates. Accordingly, the functional and reporting currencyof the Company in these financial statements is the U.S. dollar. In determining the appropriate functional currency to be used, the Company followed the guidance in International Accounting Standard (IAS) 21, which states that economic factors relating to sales, costs and expenses, financing activities and cash flows, as well as other potential factors, should be considered both individually and collectively. In this regard, a significant element in the Company’s decision to effect the functional currency change resulted from the strategic collaboration agreement that it entered into with Novartis in December 2014, which will be managed solely in dollars. In addition, the Company expects a significant increase in expenses denominated in dollars relating to advanced clinical trials. These changes, as well as the fact that the Company’s principal source of financing is the U.S. capital market, and all of the Company’s budgeting and planning is conducted solely in dollars, led to the decision to make the change in functional currency as of January 1, 2015, as indicated above. 6 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – GENERAL INFORMATION (cont.) b. Change in functional and reporting currency (cont.) In effecting the change in functional currency to the dollar, as of January 1, 2015, all assets and liabilities of the Company were translated using the current rate method, using the dollar exchange rate as of December 31, 2014, and equity was translated using historical exchange rates at the relevant transaction dates. The resulting amounts translated into dollars for non-monetary items have been treated as their historical cost. Translation differences resulting from the change in functional currency have been reported as a component of shareholders' equity. For presentation purposes, comparative figures in these financial statements have been translated into dollars on the following basis: (i) assets and liabilities have been translated using the exchange rate prevailing at December 31, 2014; (ii) the statement of comprehensive loss has been translated at the average exchange rate for the reporting period; and (iii) the results of translation differences have been recorded as “currency translation differences” within other comprehensive income (loss). c. Reverse split of ordinary shares In June 2015, BioLineRx effected a 1:10 reverse split of its ordinary shares. All share and per share amounts in these financial statements have been retroactively adjusted to reflect the reverse split as if it had been effected prior to the earliest financial statement period included herein. Following the reverse split, one ordinary share traded on the TASE is equivalent to one ADS traded on NASDAQ (prior to the split, the ratio of ordinary shares to ADSs was 10:1). In connection with the reverse split, shareholders also approved an increase in BioLineRx’s authorized share capital to 150,000,000 ordinary shares, NIS 0.10 par value each. d. Approval of financial statements The condensed consolidated interim financial statements of the Company as of September 30, 2015, and for the three and nine months ended September 30, 2015, were approved by the Board of Directors on November 16, 2015, and signed on its behalf by the Chairman of the Board, the Chief Executive Officer and the Chief Financial and Operating Officer. NOTE 2 – BASIS OF PREPARATION The Company’s condensed consolidated interim financial statements as of September 30, 2015 and for the three and nine months then ended (the “interim financial statements”) have been prepared in accordance with International Accounting Standard No.34, “Interim Financial Reporting” (“IAS34”). These interim financial statements, which are unaudited, do not include all disclosures necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. The condensed consolidated interim financial statements should be read in conjunction with the Company’s annual financial statements as of December31, 2014 and for the year then ended and their accompanying notes, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The results of operations for the three and nine months ended September 30, 2015 are not necessarily indicative of the results that may be expected for the entire fiscal year or for any other interim period. 7 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES The accounting policies and calculation methods applied in the preparation of the interim financial statements are consistent with those applied in the preparation of the annual financial statements as of December31, 2014 and for the year then ended, other than the change in functional and reporting currency, as described above. NOTE 4 – ISSUANCES OF SHARE CAPITAL a. Underwritten public offerings of American Depositary Shares In March 2014, the Company completed an underwritten public offering of 9,660,000 ADSs at a public offering price of $2.50 per ADS. The offering raised a total of $24.2 million, with net proceeds of approximately $22.3 million, after deducting fees and expenses. In March 2015, the Company completed an underwritten public offering of 14,375,000 ADSs at a public offering price of $2.00 per ADS. The offering raised a total of $28.8 million, with net proceeds of approximately $26.4 million, after deducting fees and expenses. b. Share purchase agreement with Lincoln Park Capital In May 2014, BioLineRx and Lincoln Park Capital Fund (“LPC”), entered into a $20 million purchase agreement, together with a registration rights agreement, whereby LPC agreed to purchase, from time to time, up to $20 million of BioLineRx’s ADSs, subject to certain limitations, during the 36-month term of the purchase agreement. During the nine months ended September 30, 2015, BioLineRx sold a total of 1,129,469 ADSs to LPC for aggregate gross proceeds of $2,433,000. In connection with these issuances, a total of 28,237 ADSs was issued to LPC as a commitment fee and a total of $49,000 was paid to Oberon Securities as a finder’s fee. On a cumulative basis, from the effective date of the purchase agreement through the approval date of these financial statements, BioLineRx has sold a total of 1,136,351 ADSs to LPC for aggregate gross proceeds of $2,443,000. In connection with these issuances, a total of 28,409 ADSs was issued to LPC as a commitment fee and a total of $49,000 was paid to Oberon Securities as a finder’s fee. 8 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 5 – SHAREHOLDERS’ EQUITY As of September 30, 2015 and December 31, 2014, share capital is composed of ordinary shares, as follows: Number of ordinary shares December 31, September 30, Authorized share capital Issued and paid-up share capital In NIS/USD December 31, September 30, Authorized share capital (in NIS) Issued and paid-up share capital (in NIS) Issued and paid-up share capital (in USD) 9
